Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  July 30, 2013                                                                                         Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146672 & (19)(24)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 146672
                                                                     COA: 310979
                                                                     Wayne CC: 94-010636-FC
  TYRONE K. WOODS,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 14, 2012
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motion to remand and motion to hold the case in abeyance are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            July 30, 2013
         h0722
                                                                                Clerk